It is a special pleasure and
honour for me to extend to my brother, Amara Essy, my
delegation’s warmest congratulations on his election as
President of the General Assembly at its forty-ninth
session. He is a highly esteemed and valued friend to
many of us, and we can rest assured that his vast
diplomatic and political experience, coupled with his
proven leadership qualities, will guide this Assembly
through a very productive and successful session.
The Assembly is also most grateful for the
exemplary and skilful manner in which Ambassador
Insanally successfully conducted the affairs of the
forty-eighth session during his tenure as President.
We must also recognize the dynamic and resourceful
manner in which the Secretary-General has guided the
Secretariat of the United Nations during this period of
momentous internal and worldwide change. That the
ordinary citizens of the world and its many poor have a
humane and sensitive advocate in the halls of power of
the United Nations is a great stabilizing factor. We wish
the Secretary-General well in his unending efforts to bring
peace and development to all corners of our troubled
world.
As our Organization moves towards its fiftieth year,
there is an air of concern for the state of the world, its
24


people and the United Nations itself. Building upon our
emphasis last year on the rights of the individual, the
purview of the international community has expanded to
encompass the right of the individual to a better economic
and social life. The population Conference at Cairo
highlighted the pressures of population on economic growth
and development, and marked specific areas for action, with
targets and goals, and next year’s Copenhagen conference
on social development will explore widespread poverty and
unemployment, and the critical issue of social integration.
We have come to realize that these problems cannot be
solved in isolation by any of the principal actors - -
individuals, States or even the international community.
Only by cooperating and working together to reinforce the
special attributes of each can we begin to arrest the
pervasive social disintegration, endemic conflict and world
disorder that threaten our security and our future.
Fortunately, in the United Nations, whatever its limitations,
we have a truly international Organization at the centre of
all these issues, which needs only proper use and
reinforcement to reverse these corrosive trends.
As we review the developments of the past year in the
light of the triumphs and tragedies experienced by the
world body and by the international community, the picture
which emerges is one of persistent conflict and pervasive
poverty. Happily, some perennial points of antagonism,
such as South Africa and Palestine, have witnessed
extraordinary developments. For some, the dramatic accord
between the Palestine Liberation Organization (PLO) and
Israel, negotiated entirely by the Palestinians themselves,
continues to be viewed with a measure of astonishment.
True enough, the accord will not satisfy everyone, and
conditions remain on future progress, but after so many
decades of having a minimal voice in their destiny and of
paltry changes in their condition, the Palestinians have
made the first real breakthrough towards a Palestinian State.
Efforts towards political and democratic institutionalization
and administrative refinement, accompanied by widespread
political participation and empowerment, are evolving
slowly and may demonstrate to the international community
the level of support lent by Palestinians to the direction
implied by the accords. The substantial international
assistance pledged and envisaged to underwrite the requisite
stability and progress must be forthcoming in order to meet
the urgent needs of the Palestinian governing authority, and
to achieve the goals of a functioning and efficient
Palestinian entity.
The Palestinians have suffered long and hard under a
harsh and often difficult occupation, enduring numerous
false starts and misdirected illusions. They have now
embarked on the road to self-determination and should
receive the total support of the international community.
But the eventual realization of a full Palestinian State
must be clear, and any measures tending to render the
occupied territories merely "self administered" Bantustans,
supplying labor to Israel’s more developed economy,
must be resisted by all means.
Not only the continent of Africa, but the entire world
must take pride in the remarkable progress unfolding in
South Africa. Under the inspiring and extraordinary
leadership of President Mandela, South Africa has
become an exemplary model for the international
community of national reconciliation and unity. During
the recent dramatic period in its history, South Africa was
likewise fortunate to have had a visionary in the person
of Mr. de Klerk, who was aware of the role of timing and
recognized the need for change. While there have been
many players in the struggle against apartheid, certainly
none are more deserving of praise and recognition than
the majority people of South Africa themselves. South
Africa cannot fail to appreciate that all of Africa, and in
fact the world, shares in its joy. We can only urge
President Mandela and his country to continue to work
together to advance the task of restructuring South Africa
so that it truly realizes its undoubted greatness.
By now the world is painfully aware of the fate of
Rwanda, torn apart by sheer hatred and intolerance, by
leaders bent upon exploiting ethnic differences for selfish
gains. Employing all manner of fear, intimidation and
propaganda, they succeeded in stirring up nearly an entire
people to turn against another, until the eventual human
carnage, in so compressed a time span, was no doubt
unequalled in human history. Even now, the intransigent
leadership of the millions of suffering Hutus, eking out a
bare existence in the volcanic soils of eastern Zaire or the
other surrounding countries, refuses to acknowledge the
plight of their people, dissuading them with threats and
violence from returning to their country. Their actions
cannot be pardoned; the perpetrators of this insane
episode must be brought to justice and punished.
Otherwise, their implacable goal of rearming and
returning one day to the battle field promises a long night
of recurring horror for Central Africa. Regrettably, by
paying no heed to the early signs of pending troubles, and
by seeking ways to severely limit its involvement, the
world body lost the opportunity to play a significant part
in preventing this tragedy. Worse still, the difficulty in
assembling and suitably equipping a United Nations
peace-keeping force has not helped to instil in those who
25


have fled the confidence needed to return, and in those who
have remained the confidence needed to stay.
All this leaves the new Government of Rwanda in the
throes of a critical dilemma, requiring immeasurable soul
searching. For a country from which nearly one-third of
the population has fled - in the case of Rwanda some 2
million people - the numbers are so large and
disproportionate as to deny the Government a large measure
of the legitimacy it badly needs. Something very serious
must be done to bring the two peoples together in
meaningful national reconciliation, with a Government that
reflects this. Certainly the spirit and intent of the Arusha
Accord remains even more valid today in the light of what
has taken place.
Note must also be taken of the valiant efforts of the
United Nations Assistance Mission for Rwanda (UNAMIR),
facing terrible odds in a situation of such frightening chaos.
Despite its small numbers, its attempts to alleviate the
suffering and protect the vulnerable undoubtedly saved
many lives and provided a measure of sanity in a sea of
madness. The world body should recognize with pride and
great appreciation what has been done by the personnel of
UNAMIR and its illustrious leader, General Romeo Dallaire
of Canada.
One reason for pessimism in Central Africa is the fact
that many of the factors that led to breakdown in Rwanda
are also present in Burundi. There the ominous rise in
killings, coupled with the accelerating pace of rearmament,
should cause extreme concern to the world community.
With the army at the epicentre of power, and with weapons
calling the shots, so to speak, government and politics could
remain tense and unstable. However, we are strongly
encouraged by the recent indications of an emerging
political consensus, as evidenced by the installation of a
new president. This is a positive trend which we hope will
manifest itself in all aspects of political, economic and
social activity.
The plights of Angola and Liberia are likewise grave;
both are locked in a destructive state of shooting
negotiations. In both, the humanitarian situation is again
regressing and a cease-fire is nowhere in sight; the gun is
again the preferred method of voting. Fortunately, progress
toward peace and an elected national Government is still on
its course in Mozambique, where the leadership seems to be
serious about ending the prolonged and destructive state of
conflict and engaging for the first time in building a
democratic State through national elections, scheduled for
October this year.
The United Nations Observer Mission in
Mozambique (UNOMOZ) is determined to fulfil all
targets and tasks on schedule and believes in the
prospects of success for the people of Mozambique. Its
strong
In Haiti, the long-anticipated international
intervention, sanctioned in Security Council resolution
940 (1994), has taken place. A multinational force has
peacefully secured the country, thanks in large measure to
the good deal of prudence shown, and the intense
diplomatic efforts undertaken, by the United States. We
are pleased that the junta has deemed it unwise to oppose
the world, and instead has agreed to relinquish power in
order to facilitate the return of the democratically elected
President, Mr. Jean-Bertrand Aristide.
In other areas, Djibouti remains saddened by the
status quo in the bilateral discussions between the two
Gulf neighbours, Iran and the United Arab Emirates,
concerning the three islands of Greater Tunb, Lesser Tunb
and Abu Musa. We believe there is an urgent need for a
renewed and serious effort to resolve this dispute through
all possible peaceful avenues, including its referring it to
the International Court of Justice.
Bosnia remains a high-profile international
flashpoint. Despite the warning of dire consequences, the
Bosnian Serbs have rejected the final compromise
proposal of the five-nation Contact Group, which awards
them 49 per cent of the country, over two-thirds of which
they have taken by force. In the weeks since the
rejection, nothing has been done to punish the Bosnian
Serbs, as it had been intimated would be done. In fact,
the Serbs continue to apply consistent pressure on the
Bosnian Government and the United Nations, targeting
Sarajevo and its airport, blocking United Nations food
convoys and strangling safe areas such as Srebrenica and
Gorazde. Even "ethnic cleansing" has resumed. One
shudders to think what would have happened immediately
if it had been the Muslim party that had rejected the
proposal.
This inaction reflects the blatant unwillingness of the
international community to take any meaningful action
against the culprits, let alone punish them. This only
encourages further intransigence. The Serb reaction to
difficult situations consists in resorting to wild, radical
behaviour, eliciting retreat and concessions by the
peacemakers. One can never say what they will do
tomorrow, which means their word today has no intrinsic
value. To have rewarded Belgrade with a loosening of
26


the sanctions in the absence of a viable and comprehensive
peace agreement or concrete proof of compliance is to
mistake the form of this family dispute for its substance
perhaps because there is none. And what is the benefit for
the Bosnian Government, which agreed to the peace plan?
Will steps be taken to remedy the onerous military and
humanitarian imbalance? Will Serbia-Montenegro
recognize Bosnia within its current borders or agree to
cooperate with the International Tribunal? The proper
course of action, in the absence of any semblance of sanity
and settlement, is to lift the arms embargo against the
Bosnian Government. What else?
I would now like to address the question of Somalia.
The return to a functioning civil society in Somalia is, if
anything, even more remote, as meaningful inter-faction
talks have ceased, security is evaporating, the dream of
national reconciliation fading and the United Nations
Operations in Somalia (UNOSOM) focused on the process
of withdrawing. The only certainty in Somalia is political
uncertainty. As a neighbour that has observed and knows
all too well Somalia’s convulsive history, Djibouti can only
be distressed at the continuing problems and utter
hopelessness.
What is to be done? For too long the United Nations
has sought voluntary disarmament, conferences of national
reconciliation, interim government and hopefully, in the
end, a government elected by the people. Creating pressure
for this process is the looming departure of UNOSOM
scheduled for 31 March 1995, when operations may be
closed down. Although we anticipate that the people will
ultimately have the final say through elections, at present it
is the warlords and their factions that have been given a
comprehensive veto. On the assumption that they are the
powers that be in Somalia, considerable time has been spent
attempting to gain their agreement in the hope of eventually
reaching the people through them. But clearly the faction
leaders desire the political process to stop with them
without flowing through to the people. So at their door
everything stops, and the people are never given a say or an
input.
The obvious plan of the faction leaders is undoubtedly
to induce the United Nations to believe conditions are
propitious for withdrawal and then to settle scores among
themselves until someone is victorious. But in the process,
can we discount the possibility of a return to conditions of
starvation and famine, the kind of Somalia that existed prior
to the arrival of the United Nations? What will be the
immediate and long-term consequences or implications of
leaving Somalia in anarchy to the forlorn women, children
and innocent population of Somalia and to its neighbours,
which are already weighed down under an incessant flow
of refugees? Will there be a Somali State in the end?
Perhaps yes, perhaps no. It is hard, however, to preclude
a positive eventuality, however far-fetched that may seem
at present.
Clearly, what is absent from the whole process is the
voice of the people in the selection of true, legitimate
leadership and government to counter the present
abdication of power to bands of gun-holders. We must
find ways of directly giving voice to the people, leading
straight to legitimate government. Solidifying these steps
would then be the job of ample United Nations forces on
hand, drawing upon this Organization’s experience in
Cambodia, Mozambique and elsewhere. Certainly, the
thought of leaving Somalia with nothing in place and so
many lives at risk is both abhorrent and unacceptable, a
case where it will be interpreted that a "failed State" has
been abandoned by the United Nations. Walking out of
a society in a mess before reconstituting it as a
functioning entity will undeniably mark a precedent in the
history of the United Nations and will certainly represent
a far cry from the hopes, promises and commitments
enshrined in the Charter.
Although I have briefly explored situations in a
number of world trouble spots, the sad fact is that others
appear to be gathering wind in their sails, ready to burst
forth. Consequently, demands for expanded United
Nations involvement can be expected to rise, and the
question that must again be asked, based upon recent
experiences is: Could the Organization cope? More and
more we see peace-keeping patterns of an ad hoc nature,
struggling under the lack of equipment, logistics,
intelligence and manpower, poor coordination and
communications. But the fault can hardly be laid at the
feet of the United Nations if its urgent requests for
material and human resources are not met or are met
slowly or inadequately. With no force or equipment of
its own, and therefore required to begin each operation
from scratch, the resulting delays have severely hampered
timely United Nations reaction - leading, for example, to
genocide in Rwanda. And all this says nothing of the
difficulties stemming from ever-dwindling resources.
Such a state of affairs must be a cause for concern,
as the United Nations will increasingly be forced to limit
its responses to diplomatic initiatives, such as we have
seen in Haiti. In place of classic peace-keeping, we will
witness a growing reliance upon ad hoc multinational
intervention, the so-called posse response, but that too has
27


its limitations - for we are concerned with whether there is
to be meaningful collective security. If United Nations
peace-keeping withers, and in its place we are forced to
rely on ad hoc interventions, then we need to ask under
what basis that involvement will be forthcoming. In view
of these developing trends, the United Nations may be
forced to rely more upon simply letting conflicts run their
natural course, as in Somalia.
What this situation amply demonstrates is that the
United Nations needs a well-trained, mobile, standing force
with rapid deployment capability. Delayed deployment of
undermanned and under-equipped units, as was the situation
in Rwanda, fails to inspire confidence. The availability of
a rapid reaction force may at least address a good number
of probable conflict situations, often serving as a deterrent
simply by virtue of being in a position to act quickly.
It is fashionable these days to say that we live in an
international world, a "global village" in which nations can
no longer avoid the effects of developments in their
neighbours or the world. For Djibouti, this fact has a
particularly telling impact, for we have been forced to
grapple with the effects of years of past instability, warfare
and massive national disintegration in the Horn of Africa,
as in Somalia at present. From the financially debilitating
incursion of heavily armed militia to the equally draining
cost of demobilization that we face right now; to the flood
of refugees, the care and cost of which has overwhelmed
our infrastructure and health, educational and housing
services; to the crippling loss of vital markets, as in
Somalia, for our services; coupled with the devastation
brought by the seemingly unending drought and pestilence,
Djibouti has inevitably been slowly moving towards
negative growth and development in the last few years.
Yet, whatever the extent of our difficulties arising
from these circumstances, Djibouti has steadfastly sought to
remain a good-neighbourly State, contributing, to the extent
permitted by our meagre resources, to regional stability and
peace efforts.
Moreover, recognizing the need to further involve the
people of Djibouti in the complex process of development
and governance, we have an overhauled our political
structure and institutions.
Still there remains a disturbing predicament facing
Djibouti and other countries like it in the world, namely
that countries which are relatively stable, moderate and
democratic and which are contributing, and participating in
international efforts, to bring relief, reduce tensions, halt
aggression and conflict tend to be overlooked by the
international community. Despite the drain on our
meagre resources because of refugees and market losses,
and despite our continuing positive contributions to
regional and international peace efforts, it seems that the
general calm and freedom prevailing in my country are
lulling the world into believing that there are no really
pressing concerns or needs or for assistance. Too often,
little attention too often is paid to a nation, it seems, until
it is too desperate and near collapse, or until it is
perceived by the international community as a source of
new danger to peace and security, thereby qualifying it
for aid and assistance. This makes little sense, and is
indeed a mockery of the preventive measures that are
often-mentioned but seldom instituted. We deserve better,
but we remain quite confident that both our efforts and
our urgent needs for critical resources will be recognized
by our friends and development partners.
Djibouti, and all the countries of the Horn, have
been subjected to the ravages of destructive natural
causes, well beyond our individual power to cope with
them. Such is the inexorable drift of the Sahara
southward, or the severe drought conditions leading to
famine which now plagues the Horn. Overall, an
estimated 20 million people are at risk in 10 countries,
facing farms that are parched, rivers that are dried up, and
pestilence. Anticipating possible mass starvation resulting
from the lack of rain and water, food stocks were made
ready, only to be virtually depleted by a sudden
emergency elsewhere, as in Rwanda. A pervasive air of
hopelessness and apprehension now grips the nations of
the Horn, the urgency of which merits the immediate
concern and attention of the international community.
Adding to the difficulties arising from natural causes,
nations just as often face social forces over which they
have little control. Domestic macro-economic policies in
many industrialized countries, seeking to combat inflation
or balance international payments, often have drastic
effects on the demand for third-world products and on
commodity prices. The result, as one analyst explains, is
frequently declining terms of trade, sharply increased
interest rates, reduced exports, massive increases in
current account deficits, interest and debt-service
payments, all at a time of reduced aid and other capital
flows. External payment restraints, in particular, have
affected levels of domestic production in both industrial
and agricultural sectors, at times even production for
export, leading to inflation, acute financial crises and
mounting debt.
28


Many third world countries simply lack the economic
capacity and flexibility to react in the short term. In the
long run, everyone benefits from greater coherence and
efficiency in the international economic system. Clearly the
world’s economic and financial system requires much more
order, predictability, coordination and fairness.
Along these lines, I feel it is imperative to refer again
to the issue of the restructuring and revitalization of the
United Nations in the economic, social and related fields -
in particular the relevant General Assembly resolutions
bearing particularly on the vital field of operational
activities for development, and the General Assembly’s
important coordinating role. As the most truly
representative body of the world’s people and States, the
General Assembly needs to return to its original role as
contemplated by the founding Member States and set forth
in the Charter. It must provide a more decisive lead in
strategy and policy, in reviewing, in critiquing and
approving the operation of the total system.
Likewise, as opposed to the extreme decentralization
current in United Nations economic activities and
institutions - each one a separate entity unto itself, often at
cross purposes - we must also return to the original role
foreseen in the Charter for the Economic and Social
Council as an economic security council. The Economic
and Social Council must remain open to receive and
address the concerns of Africa, which should not be
hampered in its effective and beneficial participation in the
Council and its subsidiary bodies. In this regard, we
welcomed the Secretary General’s report "An Agenda for
Development" which provided the opportunity for a
comprehensive review of world economic and social
problems, particularly in Africa. Africa’s development
concerns have been well documented in General Assembly
resolution 48/214 on the United Nations New Agenda for
the Development of Africa in the 1990s, which we hope
can serve as a basis on which the international community
can act in solidarity in mobilizing new and additional
resources to solve the pressing problems of the poor. For
if we are to address constructively the questions of
economic growth and development, of the formulation of
truly beneficial international macro-economic systems, we
need to begin to take those confidence- building measures
that will bring the North and the South closer and
strengthen the concept of partnership.
In the area of collective security, there remains
the imperative need to expand the Security Council and to
make it more transparent and democratic through an
increase in its membership and by making it more
accountable to the General Assembly. There should be
periodic reviews of the Council’s structure and functions
in line with international developments. A more equitable
geographical representation is critical, along with an
increase in permanent representation for developing
countries.
